Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Currently, claims 13-19 are pending in the instant application.  Claim 20 has been canceled and claims 1-12 are withdrawn.  This action is written in response to applicant’s correspondence submitted 04/21/2020. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are newly presented, as necessitated by amendment.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is FINAL. 


Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayward (US 8420400) in view of Bar-Or et al. (US2006/0286569 A1, Dec. 21, 2006), Melker (US 2008/0059226 A1, March 6, 2008), Nelson (The Trademark Reporter, Vol 96, Sept-Oct 2006, p 1068-1100) and Recht et al. (US 2015/0359522 A1).  This rejection was previously presented and has been rewritten to address the amendment to the claims. 
Hayward teaches a method for authenticating a pharmaceutical table by providing an optical reporter marking comprising a label linked to at least one nucleic acid material having an identifiable portion, detecting the marker associated with the tablet, obtaining a sample, analyzing the collected sample to detect the presence of the identifiable portion of the nucleic acid material (see column 3, lines 52-65). Hayward teaches a nucleic acid marker may be DNA, cDNA or other DNA material or any other nucleic acid fragment comprising nucleic acids or nucleic acid derivatives (see column 10, lines 1-5).  Hayward teaches PCR or sequence analysis can be utilized to authenticate the item when DNA molecule is attached to a drug (see column 3, lines 10-13) (hybridizing nucleic acid of the drug tag to a single stranded nucleic acid that is connected). Hayward teaches DNA can be subjected to PCR with primers that specifically bind to a sequence of the nucleic acid taggant and an identifiable probe may be provided for detection of the nucleic acid taggant for real-time PCR (emitting a single when the nucleic acid hybridizes to the nucleic acid of the drug tag) (see column 12, lines 52-67).  Hayward teaches real-time PCR allows for amplification and quantitative authentication of results (amplifying nucleic acid, quantifying nucleic acid and identifying nucleic acid) (claims 14-16) (column 12, lines 60-67 and 
Bar-Or teaches a method for labeling and authenticating of an item.  Bar-Or teaches the use of non-natural nucleic acid analog sequences to create DNA tags and labels (see para 31).  Bar-Or teaches DNA labels are used to authenticate pharmaceuticals.  Bar-Or teaches the DNA label is attached to packaging and added to liquid medication, internal or external surface of a pharmaceutical capsule to authenticate the medication (see para 48). Bar-Or further teaches that information is conveyed by the presence of specific DNA sequences that include information of serial number, manufacture code, date of manufacture, date of expiration and authentication information (see para 33). Bar-Or teaches DNA labels may be used in orally ingested drugs such as Lipitor (see para 8) (statin drug class). 
Melker teaches a method for verifying origins of a medication (see para 12).  Melker teaches  a patient will be provided with a prescribed medication and a portable device and after each dosage of medication the patient will provide a sample of bodily fluid to the device and detection of a target marker provides notice of medications presence in the patient and assessment of drug was taken as prescribed (see para 16). Melker further teaches a medication with a particular taggant for use in detected real medication (see para 18).  Melker teaches bodily fluids include urine and feces (see para 28).

Recht teaches a urine capturing arrangement configured to receive urine from a user of a toilet and a capturing arrangement along with a detection unit to generate an electrical signal comprising information.  Recht teaches the testing device is attached to the toilet and comprises an incubation chamber and a receptacle configured to contain one or more specificity tags such as antibodies for detecting analytes in the urine sample (see para 71).  Therefore, Recht teaches a diagnostic toilet that comprises collecting bodily waste in a diagnostic toilet with a tag and hybridizing antibodies to detect analytes in urine sample in the diagnostic toilet. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to improve the method of detecting and identifying a nucleic acid tagged drug by Hayward to include obtaining a sample of bodily waste as taught by Melker and include nucleic acid taggants that comprise nucleic acid analogs to improve and make the method of Hayward more versatile to include additional sample types and allow for identification of drugs, drug classes, drug manufacturer and distributors.   Additionally, the ordinary artisan would have included the use of a diagnostic toilet as taught by Recht and replace using an antibody detection with nucleic acid detection tags to reduce the number of steps of collecting bodily waste and use of nucleic acid tags.    The ordinary artisan would have been motivated to improve the method of identifying nucleic acid tagged drugs by Hayward with nucleic acid analogs because Bar-Or teaches a method of tagging pharmaceuticals with nucleic . 
Response to Arguments
The response traverses the rejection on pages 6-9 of the remarks mailed 11/10/2021.  The response asserts the examiner has failed to make a prima facie case of obviousness because no reason to combine references other than the hindsight gained from the infection and the proposed combinations do not teach or suggest all the claim limitations. The response asserts that the Examiner has not provided any reason for taking the cited features of the prior art, altering them to the purposed of the claimed method and combining them to approximate the claimed method.  The response asserts there is no rationale for making the proposed combination other than based on the claimed themselves.  This response has been reviewed but not found persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, the examiner has not relied upon knowledge gleaned only from the applicant’s disclosure but what was general knowledge available to one of ordinary skill in the art.  In the instant case the ordinary artisan would have been motivated to improve the method of identifying nucleic acid tagged drugs as taught by Hayward with nucleic 
The response further asserts that even if properly combined, the 5 references do not teach all of the elements of claim 13.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case it is the totality of the cited references and knowledge which was within the level of ordinary skill at the time the claimed invention was made that renders the claimed invention obvious as addressed the rejection above.  The combination of references renders the claims obvious.  
 The response asserts that Hayward teaches the tablet is genuine and not counterfeit before it is consumed by a user.  The response asserts claim 13 recites a method of detecting a drug in bodily waste comprising…collecting a sample of bodily waste in a diagnostic toiled from a user who has consumed a drug molecule, wherein the drug molecules is connected to a drug tag before the drug is consumed by the user.  Hayward teaches the limitations that applicant is pointing within the claim.  The claim requires that the drug molecule is connected to a drug tag 
The response addresses Bar-Or  is a method for authentication of a drug being performed before being given to the user.  The response asserts Bar-Or does not disclose teach or suggest a method of detecting a drug in bodily waste comprising collecting a sample of bodily waste in a diagnostic toilet from a user who has consumed a drug molecule.  This response has been reviewed but not found persuasive.  Bar-Or was not cited to teach collecting a sample of bodily waste in a diagnostic toilet from a user who has consumed a drug molecule.  Bar-Or was cited to teach that it was the knowledge of the ordinary artisan to use DNA labels to authenticate pharmaceutical and specific DNA sequences include information for serial number, manufacture code, date of manufacturer, date of expiration and authentication information.  Bar-Or further teaches a drug tag connected to a drug molecule before it is consumed by the user. 
The response addresses Melker and asserts that Melker teaches a method to monitor prescription medications that comprise a target marker that is detected in bodily fluid by a portable device.  The response asserts that Melker does not disclose, teach or suggest the method 
 	The response addresses Nelson and asserts that Nelson does not add anything to the combination of references as it provides a length discussion of a problem of counterfeit pharmaceuticals and measured being taken to combat it.  Nelson was cited to demonstrate the knowledge in the art and demonstrate that drugs are labeled with DNA codes and genetic fingerprints to ensure authenticity and genuiness of production and distribution line.  Nelson demonstrates that the nucleic acid tag is connected to the drug prior to being consumed. 
	The response continues that Recht is not pertinent as it discloses a device configured to receive urine from a user of a toilet coupled to a capturing arrangement.  The response asserts that Recht tag is added to the urine and not given to the user of a pharmaceutical produce and is intended to attach to some substance in the urine to indicate presence or absence of the substance.  The response further asserts that Recht’s tag is incompatible with Var-Or’s use of a reagentless sensor to detect nucleotide sequence.  This response has been reviewed but not found persuasive.  As addressed above and in the rejection of record, Bar-Or was not cited to teach the method of detecting a drug but that it was known in the art to use DNA labels to determined information that includes serial number, manufacture code, date of manufacture, and dated of expiration.  While the response asserts the tag in Recht is added to the urine to indicate presence or absence of substance, Recht further teaches hybridizing antibodies to detect analyte in urine samples in a diagnostic toilet.  It would have been within the knowledge of the skilled artisan to replace hybridizing antibodies of Recht with nucleic acids to detect DNA tagged drugs as the art is was well known in the art to label drugs with DNA tags.  As addressed in the rejection above, the ordinary artisan would have had included the use of a diagnostic toilet as 
The response asserts that Hayward, Nar-Or, Nelson teach both adding a marker and testing the marker before the pharmaceutical is consumed.  The response asserts that nothing in these references suggests testing a user’s urine for a marker.  The response asserts that this follows from their purpose to detect counterfeits and prevent consumption not detect them after they are consumed.  The response further asserts that the cited references teach adding a reagent to a sample of urine collected from a toilet user to detect analyte in urine.  The response asserts that adding a marker to urine sample is dissimilar to adding a tag to something to be consumed, metabolized, and passed in urine.  The response asserts the combined references do not teach disclose, teach or suggest adding a nucleic acid taggant to a pharmaceutical product and then using a diagnostic toilet to test for the presence of the taggant in bodily waste.  This response has been reviewed but not found persuasive.  The claims require adding a drug tag comprising a nucleic acid analog that comprising a unique nucleotide sequence that correlates with a drug molecule, drug class, drug manufacturer and drug distributor before the drug is consumed by the user, which is in fact taught by Hayward, Nar-Or and Nelson. Additionally, applicants traverse that the cited references teach adding a reagent to a sample of urine collected from a toilet user to detect analyte in urine.  The instant claims require adding a reagent, a single stranded nucleic acid.  The claims do not exclude adding the single stranded nucleic acid to urine collected from a toilet user.  The claims merely recite hybridizing the one nucleic acid analog to a single stranded nucleic acid in the diagnostic toilet.  In order for the hybridization to occur the single stranded nucleic acid in the diagnostic toilet must be added to the urine in order for hybridization 
As stated in the rejection above, because Hayward, Bar-Or, Nelson and Melker et al. teach identifying tagged drugs for analysis of drug authentication, it would have been obvious to one skilled in the art to include additional sample types in the method of Hayward, including bodily waste samples as taught by Melker and include nucleic acid analogs for taggants as taught by Bar-Or, in order to achieve the predictable result of detecting and identifying nucleic acid tagged drugs  associated with drug molecule, drug class, drug manufacturer, and drug distributor in bodily waste samples. Additionally, it would have been obvious to include the use of a 

Claim 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hayward in view of Bar-Or, Melker, Nelson and Recht as applied to claims 13-16 and 18 above, and further in view of Polli (US 2006/0283931 A1).
Hayward in view of Bar-Or, Melker, Nelson and Recht is set forth in section 8 above.  Hayward in view of Bar-Or and Melker does not teach a database comprising nucleic acid sequences.  
Polli teaches a database that comprises reference signatures of products.  Polli further teaches a comprehensive database by manufacture that comprises information including multiplicity over time including multiple pharmaceutical components (see para 27 and 124).  Polli teaches inputting signatures into a product database, comparing a scanned sample to signatures in a database and reporting results (see claim 19). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Hayward in view of Bar-Or, Nelson, Melker and Recht so as to have included a step entering information, including more than one sequence results into a database, comparing the information and sequence to a reference database and identifying the manufacturer or drug, in order to have provide information that includes product manufacturer, batch, lot, plant the sample belong to in order to provide an effective means for authentication and information of pharmaceuticals.   
Response to Arguments
The response traverses the rejection of record.  The response asserts that Hayward in view of Bar-Or, Melker, and Recht as applied to claims 13-16 and 18 and in further view of Polli is lacking because Polli does not teach detecting a drug tag of a drug in a diagnostic toilet that has been consumed by a user.  As addressed in previous office action, Polli was not cited to teach detecting a drug tag of a drug in a diagnostic toilet that has been consumed by a user.  For the reasons stated above, Hayward, Bar-Or, Melker, Nelson and Recht render the claims 13-16 and 18 obvious and Hayward, Bar-Or, Melker, Nelson and Recht and further in view of Polli render claims 17 and 19 obvious.
Conclusion

No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/Primary Examiner, Art Unit 1634